Court Reporters — State Retirement System Under the provisions of S. B. No. 191, Section 5, 32nd Oklahoma Legislature, 1st Session (1969), a court reporter who on January 12, 1969, was a member of a county retirement system not participating in the Oklahoma Public Employees Retirement System has the option of remaining under the county system or becoming a member of the state system.  The Attorney General has considered your recent letter in which you refer to the following language of O.S.L. 1968. ch. 194. Section 1 (19 O.S. 215.14 [19-215.14] (1968)): ". . . provided further that officers and employees in counties with retirement systems may belong to such County system in lieu of the State Retirement System. . . ." You then. in effect ask: Does this mean that a court reporter, a county employee who by legislation became a state employee. has the option to remain under the county retirement program of Oklahoma County or must he become a part of the State Retirement System? O.S.L. 1968, ch. 194
Section I, supra, is House Bill No. 1211 the title of which is as follows: "An act relating to public officers; amending Section 14, Chapter 256, O.S.L. 1965, as last amended by Section 1 Chapter 314, O.S.L. 1967, (19 O.S. 215.14 [19-215.14] (1967)); providing for salaries of District Attorneys, Assistant District Attorneys, and other personnel; prescribing methods for and sources of payment thereof; and declaring an emergency." The title has the effect of limiting the text of an act, Poafpybitty v. Skelly Oil Company, Okl., 394 P.2d 515, and it appears that the act from which you quote concerns and is limited to the district attorneys, their assistants and staffs. Court reporters are not within the purview of O.S.L. 1968, ch. 194, Section 1 (19 O.S. 215.14 [19-215.14] (1968)), supra.  This conclusion is strengthened by the language in the body of the act, which is, in part, as follows: "For payroll purposes, all appointees and employees of District Attorneys shall be deemed to be state officers or employees as the case may be. The officers, appointees, or employees of the District Attorney, however, shall not be required to belong to the State Retirement System unless they so elect; if they so elect to belong to the State Retirement System, the counties shall pay the employers' contribution to such system in addition to salary and O.A.S.I. Payment of such county's share of the salaries and O.A.S.I. of all appointees, and employees of the District Attorney shall be forwarded to the State Treasurer not later than the 20th day of each month, along with the county's share of all retirement funds of employees who have elected to belong to the State Retirement System; provided further that, officers and employees in counties with retirement systems may belong to such county system in lieu of the State Retirement System ." No mention is made of court reporters or other persons outside of those appointed or employed by the District Attorney. It is the opinion of the Attorney General, therefore, that O.S.L. 1968, ch. 194, Section 1, supra, is not applicable to court reporters.  We note, however, that Senate Bill No. 191, Section 5, 32nd Oklahoma Legislature, First Session (1969), provides as follows: "Any court reporter who, on January 12, 1969, was a member of a county retirement system not participating in the Oklahoma Public Employees Retirement System shall have the option to continue as a member of said county retirement system or to become a member of the Oklahoma Public Employees Retirement System and shall be entitled to credit for all the years of prior service as a court reporter, but such court reporter shall not be entitled to participate in the Uniform Retirement System for Justices and Judges." Senate Bill No. 191 was passed with an emergency clause on April 29, 1969, and was signed into law on May 7, 1969.  It is the opinion of the Attorney General that under the provisions of Senate Bill No. 191, Section 5, 32nd Oklahoma Legislature, First Session (1969), a court reporter who on January 12, 1969, was a member of a county retirement system not participating in the Oklahoma Public Employees Retirement System has the option of remaining under the county system or becoming a member of the State System.  (W. J. Monroe)